DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-11, and 13 - are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe (3,909,910) in view of Dye (5,478,119) and Arnett (8,752,702).
1.	Rowe teaches an aseptic manifold (Fig. 3) comprising:
a first connection unit (the left connector portion) having a first (left) side and a second (right) side that is opposite to the first side, wherein the first side of the first connection unit comprises a first port (the opening into which the tube passes) and the second side of the first connection unit comprises a first terminal end surface (the right end), wherein the first terminal end surface is provided with an opening sealed by a first film (4, 5) and the first opening is in fluid communication with a corresponding first port, and
a second connection unit (the right connector portion) having a first (right) side and a second (left) side that is opposite to the first side, wherein the first side of the second connection unit comprises a second port and the second side of the second connection unit comprises a second terminal end surface, wherein the second terminal end surface is provided with a second opening sealed by a second film (4, 5) and each second opening is in fluid communication with a corresponding second port, wherein the first opening is positioned to coincide with a second opening when the units are connected, and
wherein the first film of the first connection unit is adapted to be mated with the second film of the second connection unit such that when the first and the second connection units are connected to each other the mated films are adapted to be pulled out together to allow the first and second terminal end surfaces to mate aseptically (Fig. 5, col. 3, lines 36-50).
Rowe does not expressly disclose that there can be more than one port (four as claimed). Dye (Fig. 4) teaches that it is old in the art for a medical type connector to have four mating ports (16a-d/18a-d). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention “for connecting multiple” blood fluid conduits (col. 1, line 17). 
Regarding the limitation reciting first openings arranged in a straight line along the first terminal end surface, and second openings arranged in a straight line along the second terminal end surface, the Rowe in view of Dye manifold teaches such a structure at least because the modification of Rowe to include four instead of just the one openings is a matter of simply multiplying the Rowe openings by four as taught by Dye, the resulting Rowe in view of Dye manifold having openings arranged in a straight line along the terminal end surface because the increasing of the openings is the sole teaching taken from Dye. 
Finally, regarding the limitation reciting two ends of each of the first film and the second film extend laterally beyond corresponding two ends of the first and second connection unit, Rowe teaches only one end of each of the first film and the second film extend laterally beyond corresponding only one ends of the first and second connection unit. Arnett teaches that it is old in the art for a sterile device (bandage/cover, Fig. 27) to have two ends of a film (“COVER”) to extend laterally beyond corresponding two ends of a unit (“BANDAGE”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for two ends of each of the first film and the second film to extend laterally beyond corresponding two ends of the first and second connection unit instead of the first and second films extending on only one end (in which case all four end surfaces mate after pulling the one end of the first and second films) for faster mating just as the Arnett two ends of the cover extend laterally beyond corresponding two ends of the bandage allows faster cover removal than only one cover tab extending past the bandage end. 

   
2.	Rowe in view of Dye and Arnett discloses the aseptic manifold of claim 1, Rowe further teaching the aseptic manifold is a disposable unit at least because it is capable of being disposed of and reuse would not be sterile.

9.	Rowe in view of Dye and Arnett discloses the aseptic manifold of claim 1, Dye further teaching first and second terminal surfaces define a respective rectangular edge (Fig.1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Rowe in view of Dye to have first and second terminal surfaces defining a respective rectangular edge for manufacturability and material cost efficiency. 

10.	Rowe teaches a sterile circuit, the Rowe in view of Dye and Arnett sterile circuit comprising at least two lengths of tubing each fluidly connected to one of the four ports of the first connection unit (Dye teaches four tubing lengths) of claim 1.

11.	Rowe in view of Dye and Arnett discloses the sterile circuit of claim 10, Rowe further comprising a container (“sterile receptacle”, col. 3, lines 8-12 and col. 1, lines 18-21) fluidly connected to the at least two lengths of tubing.

13.	Rowe in view of Dye and Arnett discloses the aseptic manifold of claim 1, Rowe further teaching each of the first and second film is not double folded because the written description never refers to the films as “double” folded, and as shown in Fig. 3, there is only one single fold in each film, folding essentially being bending over.        

Claims 3-4 and 8 - are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe in view of Dye and Arnett and in further view of Johnson (6,679,529). 
3.	Rowe does not teach a gasket is arranged around each opening and a gasket around a first opening is adapted to mate with a corresponding gasket around a second opening when first and the second connection units mate with each other such that each first opening is sealingly connected with its corresponding second opening. Johnson (Fig. 20) discloses wherein a gasket is arranged around an opening and a gasket around a first opening (320) is adapted to mate with a corresponding gasket around a second opening (claim 6) when first and the second connection units mate with each other such that each first opening is sealingly connected with its corresponding second opening ("fluid-tight connection", claim 6). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the Johnson gaskets in Rowe (by putting the Johnson gasket inside the Rowe compressible gasket 3 just like it is inside Johnson foam 310, Fig. 20) for a more fluid-tight connection.

4.	Rowe in view of Dye and Arnett and in further view of  Johnson discloses the aseptic manifold of claim 3, Rowe further teaching wherein a first foam layer (3) is arranged around each gasket of the first terminal surface (as explained in the rejection of claim 3, the Johnson-taught gasket 320 is within the Rowe foam layer in the manifold of the combination of Rowe in view of Dye) and a second foam layer (3) is arranged around each gasket of the second terminal surface such that the first foam layer is adapted to be compressed with the second foam layer when two connection units are mated (the Rowe foam gasket is compressible and there would be no seal without contact and compression of the mating foam gaskets).

8.	Rowe in view of Dye and Arnett does not disclose wherein the connection units are provided with orientation specific locking means arranged to mechanically lock the connection units to each other. Johnson discloses the connection units are provided with orientation specific locking means arranged to mechanically lock the connection units to each other ("latches provide the proper orientation", Col. 8, line 32, "orientation specific latching means", claim 8, lines 3-6). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the Johnson-taught orientation specific locking means arranged to mechanically lock the connection units to each other for a positive lock.

Claim 6 – is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe in view of Dye and Arnett and in further view of Connell (7,758,560).
Rowe in view of Dye and Arnett does not disclose wherein at least one of the first and second ports is provided with a valve, which is arranged to control fluid flow through the aseptic manifold. Connell (Figs. 2 and 3) discloses a port (19) provided with a valve (54). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the Connell valve on one of the Rowe in view of Capozzi ports to control fluid flow through the aseptic manifold.

Claim 7 - is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe in view of Dye and Arnett and in further view of Crawford (8,163,237).
Rowe in view of Dye and Arnett does not disclose measuring means that comprises a sensor with an RFID tag arranged at the aseptic manifold. Crawford discloses measuring means that comprises a sensor (Fig. 32) with an RFID tag (220) arranged on a medical device (10). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to include the measuring means of Crawford on the Rowe manifold to measure and monitor flow rate or temperature at the aseptic manifold.

Response to Arguments
Regarding the argument that because only one end of the Rowe film extends from one end of an adjacent unit, “such a configuration is not a teaching or suggestion for disposing two ends of each laterally beyond corresponding two ends of first and second connection units. Moreover, modifying Rowe’s configuration to dispose ends in such a manner would impermissibly change Rowe’s principle of operation, which relies on pulling one end of a folded film”, while that may be true for Rowe alone as there is only one port (and only one end therefore is needed), the modification to include two ends is made to the Rowe in view of Dye unit which has four ports. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies “non-folded” film, are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In fact, the Rowe films are folded, each film being folded once. 
As to the 112 2nd rejection, first, regarding “cancelled Claim 13”, it is actually claim 12 that is cancelled. Second, notwithstanding Applicants broad use of the term “double” folded to describe each of the films shown in, for example, Fig. 1, as to claim 13, upon further consideration, the film structure shown Fig. 3 is considered to be sufficient support for the limitation, as the connector/film of the embodiment of claim 8 appears to have similar structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633